Exhibit 10.3

 

  Morgan Stanley & Co. LLC   1585 Broadway, 5th Floor   New York, NY 10036

 

Plug Power Inc.

968 Albany Shaker Road

Latham, NY 12110

Attention: Gerard L. Conway Jr. Telephone No.: (518) 738-0970 Facsimile No.:
(518) 782-7884

 

AMENDMENT TO FORWARD STOCK PURCHASE TRANSACTION

 

Date: May 13, 2020

 

Ladies and Gentlemen:

 

We refer to the letter agreement Re: Confirmation: Forward Stock Purchase
Transaction (the Confirmation”) dated March 22, 2018, between Morgan Stanley &
Co. LLC (“Dealer”) and Plug Power Inc., a Delaware corporation (“Counterparty”).
Any defined term used and not defined herein shall have the meaning set forth in
the Confirmation or the Definitions (as defined in the Confirmation)
incorporated therein.

 

WHEREAS, the parties hereto acknowledge that Counterparty will issue
$200,000,000 principal amount of 3.75% Convertible Senior Notes due 2025 (the
“Notes”) (or $230,000,000 if the initial purchasers exercise their option to
purchase additional Notes in full); and

 

WHEREAS, in connection with the issuance of the Notes, the parties wish to amend
the Confirmation to extend the Maturity Date of the Transaction entered into
between Dealer and Counterparty pursuant to the Confirmation to facilitate
privately negotiated transactions by which investors in the Notes will be able
to hedge their investment.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.             Amendment to Confirmation. Subject to the terms and conditions
set forth herein, as of the Effective Date:

 

(i) Section 2 of the Confirmation is hereby amended by changing the date
opposite the caption “Maturity Date:” from “March 15, 2023” to “June 1, 2025”.

 

(ii) Section 2 of the Confirmation is hereby further amended by replacing the
first sentence of the second paragraph opposite the caption “Valuation Dates:”
in its entirety as follows:

 





 

 

“If, on any Exchange Business Day, the Number of Shares is greater than the
number of Shares underlying all of Counterparty’s then outstanding 3.75%
Convertible Senior Notes due 2025 (the “Notes”), Counterparty may provide
written notice to Dealer of such fact (such notice, a “Notional Excess
Notice”).”

 

(iii) Section 7(b) of the Confirmation is hereby amended by changing the
percentage number “6.75%” immediately after “greater than” in such clause (i) to
“17.47%”.

 

(iv) Section 7(c) of the Confirmation shall be deleted and replaced with the
following:

 

“(c) Early Unwind. In the event the sale of the Notes pursuant to the Purchase
Agreement is not consummated for any reason, or Counterparty fails to deliver to
Dealer an opinion of counsel as required pursuant to Section 7(a), in each case
by 12:00 p.m. (New York City time) on May 18, 2020, or such later date as agreed
upon by the parties, this Amendment shall be void and of no further effect. In
such case, the Confirmation shall continue in full force and effect in
accordance with the provisions thereof.”

 

2.             Effectiveness. This amendment agreement (this “Amendment”) shall
be effective as of the date first set forth above (the “Effective Date”),
subject to Section 5 hereof. Except for any amendment to the Confirmation made
herein, all terms and conditions of the Confirmation continue in full force and
effect in accordance with the provisions thereof.

 

3.             Continuing Effect; No Implied Waiver. Except as expressly set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
Dealer under the Confirmation, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Confirmation, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle Counterparty to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Confirmation in similar or different
circumstances.

 

4.             Representations, Warranties and Agreements of Counterparty.
Counterparty hereby repeats to Dealer, as of the date hereof, each of the
representations, warranties and agreements (as applicable in context) set forth
in Section 6 of the Confirmation. For this purpose, (i) the reference in Section
6.I. of the Confirmation to Section 1 of the Purchase Agreement (as defined in
the Confirmation) shall be deemed to refer to Section 1 of the Purchase
Agreement dated as of May 13, 2020, between Counterparty and Morgan Stanley &
Co. LLC, as representative of the Initial Purchasers party thereto (the
“Purchase Agreement”), (ii) the “Trade Date” referred to in Section 6.I. of the
Confirmation shall be deemed to be May 13, 2020, (iii) the “Effective Date”
referred to in such Section shall be deemed to be May 18, 2020, (iv) Section
6.I.(e)(x) shall be amended to read: “(x) the period beginning on, and
including, the 41st Scheduled Trading Day immediately preceding June 1, 2025 and
ending on, and including, the second Scheduled Trading Day immediately following
June 1, 2025”, (v) references in Section 6.I. of the Confirmation (and elsewhere
in the Confirmation) to the “Notes” shall be deemed to be to the Notes, as
defined in this Amendment, (vi) the reference in such Section to the “Prepayment
Date” shall be deemed to be to May 18, 2020 and (vii) the reference in Section
6.I.(n) of the Confirmation to call option transactions shall be deemed to be to
call option transactions entered into with Dealer and Counterparty, on the date
of this Agreement.

 



2

 

 

5.             Condition to Effectiveness. As a condition to the effectiveness
of this Amendment, Counterparty shall deliver to Dealer the opinion of counsel
described in Section 7(a) of the Confirmation.

 

6.             Governing Law, Notices, Etc. The provisions of Sections 5 and
7(j) of the Confirmation are incorporated by reference herein as if fully set
forth herein, mutatis mutandis.

 

7.             QFC Stay Rules. The parties agree that (i) to the extent that
prior to the date hereof both parties have adhered to the 2018 ISDA U.S.
Resolution Stay Protocol (the “Protocol”), the terms of the Protocol are
incorporated into and form a part of this Amendment, and for such purposes this
Amendment shall be deemed a Protocol Covered Agreement and each party shall be
deemed to have the same status as Regulated Entity and/or Adhering Party as
applicable to it under the Protocol; (ii) to the extent that prior to the date
hereof the parties have executed a separate agreement the effect of which is to
amend the qualified financial contracts between them to conform with the
requirements of the QFC Stay Rules (the “Bilateral Agreement”), the terms of the
Bilateral Agreement are incorporated into and form a part of this Amendment and
each party shall be deemed to have the status of “Covered Entity” or
“Counterparty Entity” (or other similar term) as applicable to it under the
Bilateral Agreement; or (iii) if clause (i) and clause (ii) do not apply, the
terms of Section 1 and Section 2 and the related defined terms (together, the
“Bilateral Terms”) of the form of bilateral template entitled “Full-Length
Omnibus (for use between U.S. G-SIBs and Corporate Groups)” published by ISDA on
November 2, 2018 (currently available on the 2018 ISDA U.S. Resolution Stay
Protocol page at www.isda.org and a copy of which is available upon request),
the effect of which is to amend the qualified financial contracts between the
parties thereto to conform with the requirements of the QFC Stay Rules, are
hereby incorporated into and form a part of this Amendment, and for such
purposes this Amendment shall be deemed a “Covered Agreement,” Dealer shall be
deemed a “Covered Entity” and Counterparty shall be deemed a “Counterparty
Entity.” In the event that, after the date of this Amendment, both parties
hereto become adhering parties to the Protocol, the terms of the Protocol will
replace the terms of this paragraph. In the event of any inconsistencies between
this Amendment and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “this Amendment” include any related credit
enhancements entered into between the parties or provided by one to the other.
“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

 



3

 

 

8.             CARES Act Representation. Counterparty acknowledges that the
Transaction may constitute a purchase of its equity securities. Counterparty
further acknowledges that, pursuant to the provisions of the Coronavirus Aid,
Relief and Economic Security Act (the “CARES Act”), the Counterparty would be
required to agree to certain time-bound restrictions on its ability to purchase
its equity securities if it receives loans, loan guarantees or direct loans (as
that term is defined in the CARES Act) under section 4003(b) of the CARES Act.
Counterparty further acknowledges that it may be required to agree to certain
time-bound restrictions on its ability to purchase its equity securities if it
receives loans, loan guarantees or direct loans (as that term is defined in the
CARES Act) under programs or facilities established by the Board of Governors of
the Federal Reserve System for the purpose of providing liquidity to the
financial system (together with loans, loan guarantees or direct loans under
section 4003(b) of the CARES Act, “Governmental Financial Assistance”).
Accordingly, Counterparty represents and warrants that it has not applied for,
and prior to the termination or settlement of this Transaction has no intention
to apply for Governmental Financial Assistance under any governmental program or
facility that (a) is established under the CARES Act or the Federal Reserve Act,
as amended, and (b) requires, as a condition of such Governmental Financial
Assistance, that the Counterparty agree, attest, certify or warrant that it has
not, as of the date specified in such condition, repurchased, or will not
repurchase, any equity security of Counterparty.

 

[Signature Page Follows]

 



4

 



 

  Very truly yours,       MORGAN STANLEY & CO. LLC           By: /s/ Darren
McCarley     Name: Darren McCarley     Title: Managing Director 

 

 

Acknowledged and Agreed,



      PLUG POWER INC.           By: /s/ Paul B. Middleton     Name: Paul B.
Middleton     Title: Chief Financial Officer  

 

[SIGNATURE PAGE TO AMENDMENT]



 







 